Case 2:19-cv-07035-DRH-ARL Document 6 Filed 12/23/19 Page 1 of 7 PageID #: 24




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 FRANK DALENE and GWEN DALENE,
                                                        Docket No. 19-CV-7035 (DRH)ARL)
                             Plaintiffs,
                                                        CIVIL ACTION
        -against-

 ANALAR CORPORATION,                                    ANSWER TO COMPLAINT

                             Defendant.




       Defendant, ANALAR CORPORATION, by its undersigned attorneys, as and for its

Answer to Plaintiffs’ Complaint herein alleges, upon information and belief, as follows:

       1.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “1” of the Complaint.

       2.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “2” of the Complaint.

       3.      Defendant admits the allegations asserted in Paragraph “3” of the Complaint.

       4.      Defendant admits the allegations asserted in Paragraph “4” of the Complaint.

       5.      Defendant denies knowledge or information sufficient form a belief as to the truth

of the allegations asserted in Paragraph “5” of the Complaint.

       6.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “6” of the Complaint.

       7.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “7” of the Complaint.




                                                1
Case 2:19-cv-07035-DRH-ARL Document 6 Filed 12/23/19 Page 2 of 7 PageID #: 25




       8.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations asserted in Paragraph “8” of the Complaint.

       9.      Defendant denies the allegations asserted in Paragraph “9” of the Complaint.

       10.     Defendant denies the allegations asserted in Paragraph “10” of the Complaint,

except denies knowledge or information sufficient to form a belief as to alleged formation of

special committees of concerned citizens.

       11.     Defendant denies knowledge or information sufficient form a belief as to the truth

of the allegations asserted in Paragraph “11” of the Complaint, and respectfully refers all legal

questions to the Court for determination.

       12.     Defendant denies the allegations asserted in Paragraph “12” of the Complaint.

       13.     Defendant denies the allegations asserted in Paragraph “13” of the Complaint.

       14.     Defendant denies the allegations asserted in Paragraph “14” of the Complaint.

            AS TO THE ALLEGED FIRST CAUSE OF ACTION - NEGLIGENCE

       15.     Defendant repeats, realleges and reiterates each and every denial in its responses to

Paragraphs “1” through and including Paragraph “14” of the Complaint, as if more fully set forth

at length herein.

       16.     Defendant denies the allegations asserted in Paragraph “16” of the Complaint.

       17.     Defendant denies the allegations asserted in Paragraph “17” of the Complaint.

       18.     Defendant denies the allegations asserted in Paragraph “18” of the Complaint.

       19.     Defendant denies the allegations asserted in Paragraph “19” of the Complaint, and

respectfully refers all legal questions to the Court for determination.

       20.     Defendant denies the allegations asserted in Paragraph “20” of the Complaint, and

respectfully refers all legal questions to the Court for determination.



                                                  2
Case 2:19-cv-07035-DRH-ARL Document 6 Filed 12/23/19 Page 3 of 7 PageID #: 26




       21.     Defendant denies the allegations asserted in Paragraph “21” of the Complaint.

       22.     Defendant denies the allegations asserted in Paragraph “22” of the Complaint.

       23.     Defendant denies the allegations asserted in Paragraph “23” of the Complaint.

       24.     Defendant denies knowledge or information sufficient form a belief as to the truth

of the allegations asserted in Paragraph “24” of the Complaint, except denies that these alleged

symptoms were the result of Defendant’s alleged unsafe, reckless, dangerous or negligent

operation of its helicopters.

       25.     Defendant denies knowledge or information sufficient form a belief as to the truth

of the allegations asserted in Paragraph “25” of the Complaint, except denies that these alleged

symptoms were the result of Defendant’s unsafe, reckless, dangerous or negligent operation of its

helicopters.

       26.     Defendant denies the allegations asserted in Paragraph “26” of the Complaint.

             AS TO THE ALLEGED SECOND CAUSE OF ACTION - TRESPASS

       27.     Defendant repeats, realleges and reiterates each and every denial in its responses to

Paragraphs “1” through and including Paragraph “26” of the Complaint, as if more fully set forth

at length herein.

       28.     Defendant denies the allegations asserted in Paragraph “28” of the Complaint.

       29.     Defendant denies the allegations asserted in Paragraph “29” of the Complaint.

       30.     Defendant denies the allegations asserted in Paragraph “30” of the Complaint.

       31.     Defendant denies the allegations asserted in Paragraph “31” of the Complaint.

       32.     Defendant denies the allegations asserted in Paragraph “32” of the Complaint.

       33.     Defendant denies the allegations asserted in Paragraph “33” of the Complaint.




                                                 3
Case 2:19-cv-07035-DRH-ARL Document 6 Filed 12/23/19 Page 4 of 7 PageID #: 27




             AS TO THE ALLEGED THIRD CAUSE OF ACTION - NUISANCE

       34.     Defendant repeats, realleges and reiterates each and every denial in its responses to

Paragraphs “1” through and including Paragraph “33” of the Complaint, as if more fully set forth

at length herein.

       35.     Defendant denies the allegations asserted in Paragraph “35” of the Complaint.

       36.     Defendant denies the allegations asserted in Paragraph “36” of the Complaint.

       37.     Defendant denies the allegations asserted in Paragraph “37” of the Complaint.

       38.     Defendant denies the allegations asserted in Paragraph “38” of the Complaint.

       39.     Defendant denies the allegations asserted in Paragraph “39” of the Complaint.

       40.     Defendant denies the allegations asserted in Paragraph “40” of the Complaint.



                                   AFFIRMATIVE DEFENSES

                     AS AND FOR A FIRST AFFIRMATIVE DEFENSE

       If Plaintiffs sustained or suffered damages as alleged in the Complaint, which Defendant

expressly denies, such damages were suffered and sustained by reason of the negligence or other

culpable conduct of persons or entities over whom Defendant exercised no control or supervision,

and not by reason of any negligent or culpable conduct of Defendant.

                    AS AND FOR A SECOND AFFIRMATIVE DEFENSE

       If Plaintiffs sustained or suffered damages as alleged in the Complaint, which Defendant

expressly denies, such damages were caused, in whole or in part, by the negligence and assumption

of risk of Plaintiffs and/or others, and, to the extent of their culpability, Plaintiffs are barred from

recovery or, alternatively, shall have her damages reduced in the proportion that Plaintiffs’ or

others’ culpable conduct bears to all conduct causing or contributing to said damages.



                                                   4
Case 2:19-cv-07035-DRH-ARL Document 6 Filed 12/23/19 Page 5 of 7 PageID #: 28




                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        The Complaint fails to state a cause of action against Defendant upon which relief can be

granted.

                    AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs’ claims are barred by the doctrines of waiver, estoppel and laches.

                      AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

      Plaintiffs failed to exercise due care to mitigate the injury and/or damages allegedly

sustained and therefore, any recovery or verdict against Defendant must be reduced thereby.

                      AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        The negligent acts or omissions of individuals or entities other than this answering

Defendant constituted intervening, superseding acts of negligence.

                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint and each and every purported claim for relief contained therein, fails

to state facts sufficient to constitute a cause of action against this answering Defendant in that full

responsibility for the control of the instrumentality and/or location, harm, injuries and damages as

alleged by Plaintiff passed to a third person or persons whose acts or omissions resulted in an

intervening and superseding cause.

                   AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        Defendant asserts that this case falls within the limited liability provisions of section 1601

of the Civil Practice Law and Rules, and that its liability for non-economic loss, if any, shall be

limited to its equitable share determined in accordance with the relative culpability of each person

causing or contributing to the total liability.




                                                  5
Case 2:19-cv-07035-DRH-ARL Document 6 Filed 12/23/19 Page 6 of 7 PageID #: 29




                       AS AND FOR A NINTH AFFIRMATIVE DEFENSE

          The claims for relief asserted in Plaintiffs’ Complaint, if any, are federally preempted,

barred and/or limited by the Airline Deregulation Act, 49 U.S.C. § 41713(b).

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

          The claims for relief asserted in Plaintiffs’ Complaint, if any, are federally preempted,

barred and/or limited by the Federal Aviation Act and its implementing regulations.

                   AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

          The claims for relief asserted in Plaintiffs’ Complaint, if any, are federally preempted by

the Airport Improvement Program grant received by the Town of East Hampton.

                    AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

          Plaintiffs lack standing to bring its alleged claims against Defendant and their Complaint

must therefore be dismissed.

                  AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

          Defendant reserves the right to assert against Plaintiffs, or any other subsequent defendants

or third parties, any other claims or affirmative defenses that may develop during the course of the

investigation, discovery, and litigation of this action.

          WHEREFORE, Defendant ANALAR CORPORATION, demands Judgment dismissing

Plaintiffs’ Complaint in its entirety with prejudice, together with the costs and disbursements of

this action, and for such other and further relief in favor of Defendant as the Court deems just and

proper.

Dated: New York, New York
       December 23, 2019




                                                   6
Case 2:19-cv-07035-DRH-ARL Document 6 Filed 12/23/19 Page 7 of 7 PageID #: 30




                                          Respectfully submitted,

                                          KMA ZUCKERT LLC

                                               /s/ Eugene Massamillo
                                          By: ________________________________
                                              Eugene Massamillo, Esq.
                                              Jennifer Huang, Esq.
                                              1350 Broadway, Suite 2410
                                              New York, New York 10018
                                              (212) 922-0450

                                              Attorneys for Defendant
                                              ANALAR CORP.


VIA ECF

Lee J. Mendelson, Esq.
MENDELSON LAW FIRM PLLC
P.O. Box 2052
Aquebogue, New York 11931
(631) 296-8448




                                      7
